[Cite as In re Stradford, 2011-Ohio-4349.]


                                               Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                          The Ohio Judicial Center
                                                                65 South Front Street, Fourth Floor
                                                                             Columbus, OH 43215
                                                                     614.387.9860 or 1.800.824.8263
                                                                                www.cco.state.oh.us



IN RE: KEVIN L. STRADFORD


KEVIN L. STRADFORD

            Applicant


 Case No. V2011-60026

Commissioners:
Karl C. Kerschner, Presiding
Susan G. Sheridan
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On October 18, 2010, the applicant, Kevin Stradford, filed a compensation
application as the result of being stabbed on June 25, 2010. On October 29, 2010, the
Attorney General issued a finding of fact and decision denying the applicant’s claim
since, on October 18, 2002, he had been convicted of robbery, a felony of the third
degree; drug trafficking, a felony of the fifth degree; possession of drugs, a felony of the
third degree; and attempted assault on a police officer, a felony of the fifth degree. The
applicant had also been convicted on August 13, 2004, of trafficking in drugs, a felony of
the third degree. Finally, on April 30, 2008, the applicant was convicted of harassment
by inmate, a felony of the fifth degree. All these felony convictions occurred within ten
years of the occurrence of the criminally injurious conduct and, accordingly, the
applicant’s claim should be denied pursuant to R.C. 2743.60(E)(1)(a).
          {2}On November 4, 2010, the applicant submitted a request for reconsideration.
On December 29, 2010, the Attorney General rendered a Final Decision finding no
reason to modify its initial decision. On January 14, 2011, the applicant filed a notice of
Case No. V2011-60026                       - 2 -                                 ORDER


appeal from the December 29, 2010 Final Decision of the Attorney General. Hence, a
hearing was held before this panel of commissioners on April 6, 2011 at 11:00 A.M.
        {3}Assistant Attorney General Melissa Montgomery appeared on behalf of the
state of Ohio. The applicant did not attend the hearing.
        {4}The Attorney General made a brief statement for the panel’s consideration.
The Attorney General stated that the facts of this case are not in dispute.          The
applicant had been convicted of six felonies between October 18, 2002 and April 30,
2008.   The applicant was a victim of crime on June 25, 2010.          Pursuant to R.C.
2743.60(E)(1)(a), a panel of commissioners cannot grant an award to an applicant who
has been convicted of a felony within ten years prior to the occurrence of the criminally
injurious conduct. Therefore, the Attorney General’s Final Decision should be affirmed.
Whereupon, the hearing was concluded.
        {5}R.C. 2743.60(E)(1)(a) states:
        “(E) (1) Except as otherwise provided in division (E)(2) of this section, the
        attorney general, a panel of commissioners, or a judge of the court of claims
        shall not make an award to a claimant if any of the following applies:
        “(a) The victim was convicted of a felony within ten years prior to the criminally
        injurious conduct that gave rise to the claim or is convicted of a felony during
        the pendency of the claim.”
        {6}From review of the case file and upon full consideration of the statement
presented by the Attorney General at the hearing, we find the applicant’s claim should
be denied pursuant to R.C. 2743.60(E)(1)(a), due to the felony convictions of the
applicant within ten years of the criminally injurious conduct. Therefore, the December
29, 2010 Final Decision of the Attorney General is affirmed.
        IT IS THEREFORE ORDERED THAT
        {7}1) The December 29, 2010 decision of the Attorney General is AFFIRMED;
        {8}2) This claim is DENIED and judgment is rendered for the state of Ohio;
        {9}3) Costs are assumed by the court of claims victims of crime fund.
Case No. V2011-60026                                              - 3 -                                    ORDER




                                                                      _______________________________________
                                                                      KARL C. KERSCHNER
                                                                      Presiding Commissioner



                                                                      _______________________________________
                                                                      SUSAN G. SHERIDAN
                                                                      Commissioner



                                                                      _______________________________________
                                                                      E. JOEL WESP
                                                                      Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2011\March 2011\V2011-60026 Stradford.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:


Filed 5-6-11
Jr. Vol. 2278, Pgs. 122-124
Sent to S.C. Reporter 8-30-11